TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00195-CR



                                    Javier Jaimes, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY,
                           NO. C-1-CR-10-500793,
        THE HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After a bench trial, appellant Javier Jaimes was convicted by the court of assault, a

class A misdemeanor, see Tex. Penal Code Ann. § 22.01 (West 2011). The court assessed his

punishment at confinement in the county jail for 30 days. See id. § 12.21 (West 2011).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988). Appellant’s counsel sent appellant a copy of the brief along with a letter advising appellant

of his right to examine the appellate record and file a pro se brief. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766. No pro se brief or other written response has been filed.
              We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgment of conviction is affirmed.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: September 18, 2012

Do Not Publish




                                               2